Citation Nr: 0426956	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-02 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for fracture, 
transverse process L3, L4, status post L3, L4, L5, S1 lumbar 
laminectomies with residual paresthesias and weakness right 
lower extremity, currently rated as 60 percent disabling, to 
include consideration of arachnoiditis and entitlement to an 
additional 10 percent evaluation due to fractured vertebra.  

(The issue of entitlement to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits is addressed in a separate decision 
under the same docket number.)


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from May 1964 to October 
1965.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The RO denied the veteran's claim for an increased evaluation 
for his service-connected low back disability.  He perfected 
an appeal of the decision.  The claims file was subsequently 
transferred to the RO in Muskogee, Oklahoma and the case is 
now ready for appellate review.  

The Board notes that the veteran has submitted several 
statements, particularly those dated in May 2002 and December 
2002, that indicate that he wishes to assert claims of 
service connection for several disabilities that have not yet 
been adjudicated.  The exact nature of the claims, however, 
have not been made clear.  Consequently, the veteran should 
be contacted and asked to clarify exactly which disabilities 
he is claiming are related to service, and the bases for his 
claims.  The RO should take such action as may be indicated 
by the veteran's responses.  

As these matters have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for clarification, initial consideration, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.





REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  

Secondly, there has been a change in the law regarding the 
veteran's appeal for entitlement to an increased disability 
evaluation for his service-connected low back disability 
since the RO addressed the matter and issued its last 
supplemental statement of the case in January 2003.  

Effective from September 26, 2003, VA amended its Schedule 
for Rating Disabilities under 38 C.F.R. § 4.71a (2003) by 
revising that portion of the musculoskeletal system 
diagnostic codes used in the evaluation of the spine.  
Diagnostic Codes 5285 through 5293 were replaced by 
Diagnostic Codes 5235 through 5243.  


Since this change in law occurred while the appeal was 
pending, VA must apply the version of the law that is more 
favorable to the veteran's claim.  However, VA must apply the 
old law prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  Since 
the veteran has not been provided notice of the new law, and 
the RO has not considered it, the case must also be remanded 
for those actions.

Further, the veteran's low back disability has not been 
examined by VA with specific consideration given by the 
examiner to the foregoing changes in the law.  It is 
incumbent on VA to provide the veteran with an appropriate 
examination for the purpose of determining the current level 
of disability in full consideration of those changes.  

Finally, the Board notes that the most recent treatment 
records contained in the claims file are dated in 2002.  It 
is therefore also incumbent upon VA to determine whether the 
veteran has obtained more recent treatment for his service-
connected low back disability, and if so, to secure those 
records.  Accordingly, the case is REMANDED to the VBA AMC 
for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should also obtain from 
the veteran the names and addresses of 
all other medical care providers who 
treated him for his low back disability 
since June 2002, the date of the most 
recent treatment records in the claims 
file.  

After securing any necessary releases, 
the VBA AMC should obtain copies of the 
veteran's records from any providers 
identified by the veteran.  These records 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).


5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary to 
determine the exact nature and extent of 
severity of his service-connected low 
back disability, rated as "fracture, 
transverse process L3, L4, status post 
L3, L4, L5, S1 lumbar laminectomies with 
residual paresthesias and weakness right 
lower extremity."  

All indicated tests and studies should be 
performed, including range of motion 
studies.  The examiner should set out in 
degrees both the forward flexion and 
combined ranges of motion of lumbosacral 
spine.  The examiner should also rule in 
or rule out whether there is present as a 
result of the veteran's lumbosacral spine 
disorder such pathology as muscle spasm 
or guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The 
examiner should also be asked to identify 
in the report of the examination, whether 
or not there is found ankylosis of the 
lumbosacral spine, and if so, whether it 
is considered favorable or unfavorable.  
The examiner should also identify whether 
there is cord involvement, or abnormal 
mobility requiring a brace.  The examiner 
should also identify whether 
intervertebral disc syndrome is manifest 
in the lumbosacral spine and, if so, 
whether it is a manifestation of or 
related to the service-connected 
lumbosacral spine disorder.  The examiner 
should further identify the number and 
duration of incapacitating episodes 
caused by the veteran's service-
connected lumbosacral spine disability 
during the past 12 months.  


The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating spinal 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

The examiner should specifically comment 
on the functional limitations, if any, 
due to pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  It 
is requested that the examiner provide 
explicit responses to the following 
questions: 

(a)  Does the service-connected low back 
disability involve a fracture of the 
vertebra?  

(b)  Does the service-connected low back 
disability cause pain, weakened movement, 
excess fatigability, and incoordination, 
and if so, what is the functional 
limitation attributable to such 
manifestations?  

If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate. 

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected low back disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back disorder.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a low back disorder, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back disorder.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating spinal 
disabilities.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for the service-
connected low back disability.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2003), and the previous 
and amended criteria for rating 
disabilities of the spine.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim(s) for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue(s) currently on appeal.  
The revised provisions of Diagnostic Code 5235 through 5243, 
effective from September 26, 2003 should be set out in 
detail.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an increased evaluation for his low 
back disability, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


